IN THE SUPREME COURT OF THE STATE OF DELAWARE

JONATHAN M. WONNUM,                         §
                                            §      No. 397, 2014
         Defendant Below,                   §
         Appellant,                         §      Court Below: Superior Court
                                            §      of the State of Delaware in and
         v.                                 §      for New Castle County
                                            §
STATE OF DELAWARE,                          §      Cr. ID No. 30206697DI
                                            §
         Plaintiff Below,                   §
         Appellee.                          §

                                Submitted: March 13, 2015
                                 Decided:  May 28, 2015

Before STRINE, Chief Justice; HOLLAND and VAUGHN, Justices.

                                         ORDER

         This 28th day of May 2015, it appears to the Court that:

         (1)    The appellant, Jonathan M. Wonnum, has appealed the Superior

Court‟s denial of his second motion for postconviction relief under Superior Court

Criminal Rule 61 (“Rule 61”).1 After careful consideration of the parties‟ briefs on

appeal and the trial court record, we affirm the Superior Court‟s judgment.

         (2)    In May 1993, Wonnum was tried for the stabbing death of his ex-

girlfriend, Carla Williams. The jury found Wonnum guilty of possessing a weapon

during the commission of a felony but was unable to come to a unanimous decision



1
    State v. Wonnum, 2014 WL 3058464 (Del. Super. July 3, 2014).
on the murder charge, voting eleven to one in favor of conviction. As a result, the

Superior Court declared a mistrial on the murder charge and set the matter for a

retrial in August 1993.

       (3)     On the morning of jury selection in the second trial, the parties

entered into a plea agreement under which Wonnum agreed to plead guilty to first

degree murder and the State agreed to move the Superior Court to set aside the

verdict on the weapon offense.             After conducting a colloquy to ensure that

Wonnum‟s plea was voluntary and informed, the Superior Court accepted

Wonnum‟s guilty plea, ordered a presentence investigation, and scheduled

sentencing for September 15, 1993.

       (4)     One week before sentencing, Wonnum submitted a pro se letter

asking the Superior Court to withdraw his guilty plea and to appoint him new

counsel because, according to Wonnum, his defense counsel had “forced” him to

plead guilty. The Superior Court treated Wonnum‟s letter as a motion to withdraw

the guilty plea under Superior Court Criminal Rule 32(d).2

       (5)     After reviewing the transcript of the guilty plea proceeding and

holding an office conference with counsel, the Superior Court denied Wonnum‟s

request to withdraw the guilty plea. In its order of September 14, 1993, the court


2
  See Del. Super. Ct. Crim. R. 32(d) (providing that if a motion to withdraw a guilty plea is made
before imposition of sentence, the court may permit withdrawal of the plea “upon a showing by
the defendant of any fair and just reason”).

                                                2
determined that the plea was knowing and voluntary and that Wonnum had not

demonstrated any breach of performance of his defense counsel. The following

day, the Superior Court sentenced Wonnum to life in prison. Wonnum did not file

an appeal from the denial of his motion to withdraw the guilty plea.

      (6)    Wonnum filed his first motion for postconviction relief pro se in

August 1996.     Wonnum claimed that his guilty plea was involuntary due to

ineffective assistance of counsel and a defective guilty plea colloquy. Wonnum

contended that the guilty plea was “coerced” because his defense counsel did not

explain to him that his guilty plea would be an admission to the crime of first

degree murder. Wonnum also complained that his defense counsel did not provide

him with a transcript of his first trial and claimed that he could have negotiated a

better plea had his defense counsel obtained the transcript. Wonnum contended

that the guilty plea colloquy was defective because the Superior Court did not

determine that his willingness to plead guilty “resulted from intelligent explaining”

of the plea by his defense counsel.

      (7)    By order dated January 28, 1997, the Superior Court denied

Wonnum‟s postconviction motion as procedurally barred and without merit. The

court barred Wonnum‟s claim that his guilty plea was involuntary as formerly

adjudicated, because the court had addressed that claim in the September 14, 1993

order denying his motion to withdraw the guilty plea. The Superior Court further

                                         3
ruled that Wonnum had not demonstrated any reason why the claim should be

reconsidered.3 After finding that Wonnum had not demonstrated how he was

prejudiced by his defense counsel‟s failure to provide him with a transcript of his

first trial, and noting that Wonnum had expressed satisfaction with his defense

counsel‟s performance in the guilty plea form and during the plea colloquy, the

Superior Court denied the ineffective counsel claim as without merit.

      (8)    On appeal from the denial of his first motion for postconviction relief,

Wonnum raised fourteen allegations of ineffective assistance of counsel and

defective plea colloquy.    Also, for the first time, Wonnum claimed that the

Superior Court‟s summary denial of his motion to withdraw the guilty plea was a

violation of his due process rights. By Order dated September 17, 1997, this Court

affirmed the Superior Court‟s denial of postconviction relief after concluding that

Wonnum‟s claims were procedurally barred under Rule 61. This Court observed:

             Wonnum‟s due process claim challenging the summary
             disposition of Wonnum‟s motion to withdraw his guilty
             plea is procedurally barred under Rule 61(i)(3).
             Wonnum has provided no reason why he did not timely
             raise the claim in an appeal from the Superior Court‟s
             disposition of the motion to withdraw the guilty plea.
             Furthermore, Wonnum has failed to demonstrate
             manifest injustice to justify relief under Rule 61(i)(5).
             The disposition of a motion to withdraw a guilty plea is
             addressed to the sound discretion of the trial court. The
             Superior Court‟s disposition, without a hearing, of
3
   See Del. Super. Ct. Crim. R. 61(i)(4) (barring a formerly adjudicated claim unless
reconsideration is warranted “in the interest of justice”).

                                         4
                  Wonnum‟s motion to withdraw his guilty plea was not an
                  abuse of discretion. Id.4

                  *     *    *

                  The balance of Wonnum‟s claims, i.e., the allegations in
                  support of ineffective assistance of counsel or defective
                  plea colloquy, is barred under Rule 61(i)(4), because the
                  claims have been previously adjudicated by the Superior
                  Court. Having raised the claims in his motion to
                  withdraw his guilty plea, Wonnum cannot raise the
                  claims again even with added specifications, unless
                  reconsideration of the claims is warranted in the interest
                  of justice. A defendant is not entitled to have a Court
                  reexamine an issue that has been previously adjudicated
                  “simply because the claim is refined or restated.” The
                  record does not support Wonnum‟s claims.
                  Reconsideration of the claims is not warranted in the
                  interest of justice.5

          (9)     Wonnum next filed a habeas corpus petition in the U.S. District Court

for the District of Delaware. Wonnum sought to have his murder conviction

vacated on the grounds that he was denied the effective assistance of counsel and

the summary denial of his motion to withdraw his guilty plea was a violation of his

due process rights.              Wonnum also asked for an evidentiary hearing.      By

memorandum and order dated February 15, 2001, the U.S. District Court declined




4
    Wonnum v. State, 1997 WL 588855, at ¶ 10 (Del. Sept. 16, 1997).
5
    Id., at ¶ 12 (internal citations omitted).

                                                 5
to conduct an evidentiary hearing and rejected Wonnum‟s claims as without merit

or as procedurally barred.6

         (10) In March 2013, Wonnum filed his second pro se motion for

postconviction relief in the Superior Court.           Again, Wonnum challenged the

voluntariness of his guilty plea and the effectiveness of his defense counsel,

claiming that he received ineffective assistance of counsel during the “plea

negotiation process,” and that his defense counsel “tricked” him into pleading

guilty. Also, Wonnum claimed that he should have been appointed counsel to

assist him in filing his first motion for postconviction relief, and he requested the

appointment of counsel “to correct the constitutional infirmity.”

         (11) The Superior Court directed the State to file a response to Wonnum‟s

second postconviction motion and directed Wonnum‟s former defense counsel to

file an affidavit in response to the allegations of ineffective assistance of counsel.

Wonnum then filed responses to defense counsel‟s affidavit and the State‟s

response to the postconviction motion. Wonnum also filed motions “for expansion

of record,” asking the Superior Court to prepare a transcript of the 1993 office

conference on the motion to withdraw the guilty plea and to include, as part of the

record, Wonnum‟s prison medical records dating from 1992. By order dated April

24, 2013, the Superior Court denied Wonnum‟s request for the appointment of

6
    Wonnum v. Kearney, 2001 WL 173799 (D. Del. Feb. 15, 2001).

                                              6
counsel, and by order dated December 24, 2013, the court denied Wonnum‟s

motions for expansion of record.

         (12) The      Superior     Court    denied     Wonnum‟s        second      motion     for

postconviction relief as procedurally barred under Rule 61 in an order dated July 3,

2014.7 The court ruled that the motion was untimely and repetitive, and that the

claims raised in the motion were barred under Rule 61 as either formerly

adjudicated or procedurally defaulted.8

         (13) In denying Wonnum‟s claim of involuntary guilty plea based on

ineffective assistance of counsel, the Superior Court stated:

                This is the third time the Court has been asked to address
                the same circumstances surrounding Defendant‟s guilty
                plea. The Court has addressed, and rejected, all of
                Defendant‟s arguments as to the plea in previous
                motions. Simply altering the language from “forced” to
                “tricked” does not change the fact that Defendant‟s
                arguments have already been decided by this Court.
                Likewise, the cases Defendant points to of other
                defendants who have received, in his opinion, more
                beneficial plea agreements do not change the fact that the
                Court has found that Defendant “knowingly, voluntarily
                and intelligently” accepted his plea and found no


7
    State v. Wonnum, 2014 WL 3058464 (Del. Super. July 3, 2014).
8
  Id. See also Del. Super. Ct. Crim. R. 61(i)(1) (2013) (barring postconviction motion filed more
than three years after the judgment of conviction is final (amended 2005 to reduce filing period
to one year); id. at (b)(2) (providing that the first postconviction motion shall specify all the
available grounds for relief); id. at (i)(2) (barring any ground for relief not asserted in a prior
motion as required under (b)(2)); id. at (i)(3) (barring any ground for relief not asserted in the
proceedings leading to the judgment of conviction); id. at (i)(4) (barring formerly adjudicated
claim).

                                                7
                 compelling reason to revisit that decision in the past
                 twenty years.9

In denying Wonnum‟s claim for relief based on his lack of counsel when filing his

first motion for postconviction relief, the Superior Court noted that this Court “has

held that there is neither a federal nor a state constitutional right to counsel in a

postconviction proceeding.”10 Also, the court ruled that Wonnum had failed to

“„show cause for relief‟ and „prejudice from [the] violation‟ other than bald

assertions that he was denied an alleged litany of state and federal constitutional

rights when the court denied him counsel.”11

          (14) Wonnum filed this appeal from the Superior Court‟s denial of his

second motion for postconviction relief. In his briefing, Wonnum rehashes the

same arguments he previously put before the Superior Court, this Court, and the

United States District Court. Essentially, Wonnum contends that he should be

“allowed to go back to” the guilty plea colloquy “where [the initial error]

occurred” and “start [postconviction] proceedings from there” with the assistance

of counsel.

          (15) This Court has rejected the argument that a defendant who proceeded

without counsel when filing his first motion for postconviction relief is entitled to


9
    State v. Wonnum, 2014 WL 3058464, at ¶10 (Del. Super. July 3, 2014) (citations omitted).
10
     Id., at ¶ 12 (citing and quoting Roten v. State, 2013 WL 5808236, at *1 (Del. Oct. 28, 2013)).
11
     State v. Wonnum, 2014 WL 3058464, at ¶ 12 (Del. Super. July 3, 2014) (citations omitted).

                                                   8
“re-do” the proceeding with appointed counsel.12 And in this case, we find no

equitable or legal basis to grant such relief under the circumstances reflected in the

record, which were summarized by the Superior Court as follows:

                It is clear from Defendant‟s filings to the Court that he
                regrets accepting his plea. However, that regret and
                dissatisfaction with the result does not negate the fact that
                he was thoroughly informed and agreed to the
                consequences of the plea. Defendant now claims that he
                was “tricked,” however a review of earlier papers reveals
                that he was aware of the consequences of the plea, and
                agreed to it on the advice of trial counsel that it may
                benefit an attempt at a pardon. “In the absence of clear
                and convincing evidence to the contrary, [Defendant]
                must be bound by what he said at the time of his plea.”
                Defendant fails to provide any support that his trial
                counsel acted unreasonably during the plea process.13

         (16) Having carefully considered Wonnum‟s arguments on appeal and the

trial court record, we conclude that the Superior Court‟s judgment should be

affirmed on the basis of the court‟s thorough and well-reasoned order dated July 3,

2014.14 The Superior Court did not err when concluding that the claims raised in

Wonnum‟s motion were procedurally barred and that no exception applied. On

appeal, Wonnum has not raised a colorable claim of a manifest injustice because of

a constitutional violation or a newly-recognized retroactively applicable right, and

12
   Frazier v. State, 2014 WL 259434, at ¶ 4 (Del. Jan. 21, 2014); Riley v. State, 2014 WL 98643,
at ¶ 5 (Del. Jan. 9, 2014).
13
   State v. Wonnum, 2014 WL 3058464, at ¶ 17 (Del. Super. July 3, 2014) (citing Fullman v.
State, 560 A.2d 490 (Del. 1989)) (other citations omitted).
14
     State v. Wonnum, 2014 WL 3058464 (Del. Super. July 3, 2014).

                                               9
thus has not shown that consideration of his formerly adjudicated claim is

warranted in the interest of justice.15

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                                     BY THE COURT:
                                                     /s/ Leo E. Strine, Jr.
                                                     Chief Justice




15
   See Del. Super. Ct. Crim. R. 61(i)(5) (providing that the procedural bars of (i)(1), (2), and (3)
shall not apply to a colorable claim that there was a miscarriage of justice because of a
constitutional violation); id. at (i)(1) (providing that an untimely motion may be considered when
the movant asserts a newly recognized retroactively applicable right); id. at (i)(4) (providing that
a formerly adjudicated claim may be considered “in the interest of justice”).

                                                10